Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Note: The amendment of November 19th 2020 has been considered.
Claims 8, 9 and 11-13 have been amended.
Claims 1-13 are pending in the current application.
Claims 10 and 13 are withdrawn from consideration (see discussion, below).
Claims 1-9, 11 and 12 are examined in the current application.
Any rejections not recited below have been withdrawn.

Election/Restrictions
Claims 10 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the election requirement in the reply filed on June 2nd 2020.
Applicant's election with traverse of claims 1-9, 11 and 12 in the reply filed on June 2nd 2020 is acknowledged.  The traversal is on the grounds that Segall et al (US 2010/0068370 A1) fails to meet the special technical feature as Segall disclose an emulsifying agent comprising at least 20wt% native rapeseed protein isolate with napins and cruciferins contents differ than recited in the claims. The Examiner respectfully agrees with Applicant; However, upon further consideration, it is noted that Tang (USPub 2010/0136173 A1) discloses an emulsifying agent comprising at least 90% 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (USPub 2010/0136173 A1) in view of Hiron et al (US 2005/0064086 A1).

Regarding claims 1, 6, 9, 11 and 12: Tang discloses an emulsifying agent comprising at least 90% native rapeseed protein isolate comprising 10-40wt% napins (i.e., 2S protein) and 30-70wt% cruciferins (i.e., 12S protein) (see Tang abstract; paragraphs [0326]-[0328]) with solubility of at least 99wt/wt in pH of about 6.5 to about 7.5 (see Tang paragraph [0230]) and that the rapeseed protein isolate may be used as a protein ingredient, a full or partial substitute to egg yolk or dairy protein in food products and as a functional ingredient in food products, such as dressings and pastes (see Tang paragraphs [0421], [0429] and [0821]-[0823]). Since the claimed napins and cruciferins ranges overlap of lie inside the ranges disclosed in Tang, a prima facie case of obviousness exists (see MPEP §2144.05).
Moreover, Tang discloses the rapeseed protein isolate may be used as a protein ingredient and emulsifier in food products, such as dressings, emulsions and/or pastes (see Tang paragraphs [0421], [0429] and [0821]-[0823]), but fails to specifically disclose combining the emulsifier with water and oil and other additives to form dressings/emulsions, such as mayonnaise; However, Hiron discloses that forming emulsions/dressings, such as mayonnaise, by combining 1% rapeseed protein isolate with oil (i.e., 75.5%), water (about 18.5%) and other additives, was well known and conventional (see Hiron abstract; paragraphs [0043]-[0044]; example 9). Given the fact the claimed water, oil and other additives ranges overlap, or are close enough to the 
Regarding claim 2: Tang discloses the rapeseed protein isolate may be used as a protein ingredient, a full or partial substitute to egg yolk or dairy protein in food products and as a functional ingredient in food products, such as dressings and pastes (see Tang paragraphs [0421], [0429] and [0821]-[0823]). While Hiron discloses of using milk protein to form the mayonnaise (see Hiron example 9), attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered germane to the instant case.  At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients, which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221. Given the fact the textural attributes and flavor of yolk and dairy protein are well 
Regarding claim 3-5 and 7: Tang discloses an emulsifying agent comprising at least 90% native rapeseed protein isolate comprising 10-40wt% napins (i.e., 2S protein)  prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding claim 8: Tang discloses an emulsifying agent comprising at least 90% native rape seed protein isolate comprising 10-40wt% napins (i.e., 2S protein) and 30-70wt% cruciferins (i.e., 12S protein) (see Tang abstract; paragraphs [0326]-[0328]) with solubility of at least 99wt/wt in pH of about 6.5 to about 7.5 (see Tang paragraph [0230]), and does not disclose the presence of any phytate. Given the fact the rapeseed protein isolate in Tang is extracted through the same process disclosed in the current application, and since Tang does not disclose adding phytate to the rapeseed protein isolate, the rapeseed protein isolate in Tang meets the claimed limitations.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed on November 19th 2020, with respect to the rejections of claims 1-9, 11 and 12 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Tang (USPub 2010/0136173 A1) and Hiron et al (US 2005/0064086 A1) (see discussion, above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ASSAF ZILBERING/Examiner, Art Unit 1792